Case 1:20-cv-21387-JEM Document 28 Entered on FLSD Docket 11/23/2020 Page 1 of 4




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                        MIAMI DIVISION

                                  CASE NO.: 20-CV-21387-JEM

  MELISSA LOPEZ,

        Plaintiff,

  vs.

  JAVIER ORTIZ and the CITY OF
  MIAMI,

        Defendants.
  ________________________________/

                          ANSWER AND AFFIRMATIVE DEFENSES

        Defendant, CITY OF MIAMI (“CITY”), by and through undersigned counsel, hereby

  Answers the Amended Complaint and states:

                                                 ANSWER

        1.      Denied.

        2.      Factual allegations are denied. Jurisdiction is admitted.

        3.      Factual allegations are denied. Venue is admitted.

        4.      Without knowledge.

        5 - 53. Denied.

                                                 COUNT I

        This Count is not against the CITY and is therefore denied.

                                                COUNT II

        61.     Previous responses are realleged.
Case 1:20-cv-21387-JEM Document 28 Entered on FLSD Docket 11/23/2020 Page 2 of 4
                                                                           Lopez vs. City of Miami, et al.
                                                                            Case No. 20-CV-21387-JEM
                                                                        Answer and Affirmative Defenses

         62 – 68. Denied.

                                                  COUNT III

         This Count is not against the CITY and is therefore denied.

                                                  COUNT V
                                            (no Count IV is asserted)

         74.    Previous responses are realleged.

         75 – 79. Denied.

                                      AFFIRMATIVE DEFENSES

         1.     The CITY would be immune from the conduct of its employee pursuant to F.S.

  §768.28(9) if the facts were as alleged in the Amended Complaint.

         2.     Failure to State a Claim.

                                                 Respectfully submitted,

                                                 VICTORIA MÉNDEZ, City Attorney
                                                 HENRY J. HUNNEFELD, Esq.
                                                 Attorneys for City of Miami
                                                 444 S.W. 2nd Avenue, Suite 945
                                                 Miami, FL 33130-1910
                                                 Telephone:    (305) 416-1800
                                                 Facsimile:    (305) 400-5071
                                                 Primary Email:        hjhunnefeld@miamigov.com
                                                 Secondary Email:      ddiaz@miamigov.com

                                                 By:    __ Henry J. Hunnefeld
                                                        Henry J. Hunnefeld, Esq.
                                                        Florida Bar No. 343811


                                     CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on this 23rd day of November, 2020, I electronically filed

  the foregoing document with the Clerk of the Court using CM/ECF. I also certify that the

  foregoing document is being served this day on all counsel of record or pro se parties identified



                                               Page 2 of 4
Case 1:20-cv-21387-JEM Document 28 Entered on FLSD Docket 11/23/2020 Page 3 of 4
                                                                          Lopez vs. City of Miami, et al.
                                                                           Case No. 20-CV-21387-JEM
                                                                       Answer and Affirmative Defenses

  on the attached Service List in the manner specified, either via transmission of Notices of

  Electronic Filing generated by CM/ECF or in some other authorized manner for those counsel or

  parties who are not authorized to receive electronically Notices of Electronic Filing.


                                                By:    __ Henry J. Hunnefeld
                                                       Henry J. Hunnefeld, Esq.
                                                       Florida Bar No. 343811




                                              Page 3 of 4
Case 1:20-cv-21387-JEM Document 28 Entered on FLSD Docket 11/23/2020 Page 4 of 4
                                                                   Lopez vs. City of Miami, et al.
                                                                    Case No. 20-CV-21387-JEM
                                                                Answer and Affirmative Defenses

                                       SERVICE LIST
                                  Case No. 20-CV-21387-JEM

  David Alan Frankel, Esq.                         Oscar E. Marrero, Esq.
  Law Offices of David A. Frankel, P.A.            Marrero & Wydler
  4601 Sheridan Street, Suite 213                  2600 South Douglas Road, PH 4
  Hollywood, FL 33021                              Coral Gables, FL 33134
  (954) 683-0300                                   (305) 446-5528
  (954) 463-7840 Fax                               (305) 446-0995 Fax
  Davidfrankel7@gmail.com                          oem@marrerolegal.com
  david@BlueLotusLaw.com                           lew@marrerolegal.com
  Paralegal@BlueLotusLaw.com                       Guertty@marrerolegal.com
  Service@BlueLotusLaw.com                         dinah@marrerolegal.com
  Counsel for Plaintiff                            Counsel for Co-Defendant Ortiz




                                          Page 4 of 4
